FILED
                            NOT FOR PUBLICATION
                                                                             JAN 05 2018
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WRITERS GUILD OF AMERICA,                        No.   16-55332
WEST, INC.,
                                                 D.C. No.
              Plaintiff-Appellant,               2:14-cv-05828-RSWL-AJW

 and
                                                 MEMORANDUM*
MARK DISTEFANO and GUINEVERE
TURNER,

              Plaintiffs,

 v.

BTG PRODUCTIONS, LLC,

              Defendant,

  v.

MYRIAD PICTURES, INC.,

              Third-party-defendant-
              Appellee.


                    Appeal from the United States District Court
                       for the Central District of California


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     Ronald S.W. Lew, District Judge, Presiding

                           Submitted November 9, 2017**
                               Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges, and DANIEL,*** District
Judge.
       Writers Guild of America, West, Inc. (“Writers Guild”) appeals the district

court's order denying its motion to amend a judgment against BTG Productions

LLC (“BTG”). Writers Guild sought to add Myriad Pictures (“Myriad”) as a

judgment debtor on the grounds that Myriad was the alter ego of BTG. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part, reverse in part, and

remand to the district court.

      1.     The dispute involves a collective bargaining agreement. Accordingly,

the federal rather than the state test for determining alter ego applies. We remand

for the application by the district court of the federal test in United Ass’n of

Journeymen & Apprentices Local 343 v. Nor-Cal Plumbing, Inc., 48 F.3d 1465,

1470-71, 1473 (9th Cir. 1995). The record before us indicates that Myriad Pictures

is the alter ego of BTG Productions LLC and was a controlling party in the



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Wiley Y. Daniel, United States District Judge for the
U.S. District Court for Colorado, sitting by designation.
                                            2
litigation. To the extent that the district court may determine that an evidentiary

hearing is required to resolve that question finally, it may conduct one.

      2.     The district court did not err in finding that Writers Guild of America,

West, Inc.’s motion to amend the judgment eight months after the order was

timely. See Cigna Property & Cas. Ins. Co. v. Polaris Pictures Corp., 159 F.3d

412, 421 (9th Cir. 1998) (holding that the district court did not abuse its discretion

by granting a motion to amend the judgment seven and a half months after the

order).

AFFIRMED in part, REVERSED in part and REMANDED.




                                           3